Eustis, J.,

delivered the opinion of the court.
The plaintiff claims two lots of land, which are in the possession of the principal defendants. He alleges, that the lot, which has since been subdivided, originally belonged to him, and was illegally sold by the marshal of the United States, on an execution issued against him from the court of the United States, and sets up several causes of illegality in the sale. It appears, however, that he permitted the vendee to remain in possession of the property, that he furnished him with the money to pay a part of the price — that part which could lawfully be paid to the creditor on the execution — and stipulated in a written lease that the lessee should pay the rent, for a term of years, to the purchaser. Of these facts the records contain written proof.
A person who has amere equitable interest in property, is not allowed to question the validity of a sale of it, when he permitted the legal title to remain in another, and when it passed into the hands of bona fide purchasers without police.
On the twelve months bond given for the property by Cazeaux-, the purchaser, it was again sold, under execution which issued against him on the 10th of April, 1833, to Maggioli, from whom it passed by several mesne conveyances to the present possessors.
The validity of the sale to Cazeaux, we are of opinion, cannot be contested by the plaintiff, because it has been voluntarily executed by him ; that such is the necessary consequence of his acts.
He suffered the property to be seized and sold as the property of Cazeaux, in whose name it stood under the sale from the marshal. Admitting that he had an equitable interest in the property, by the sale to Maggioli his equity was extinguished, and the property passed unincumbered through the hands of the different intermediate proprietors to the present owners, neither of whom are pretended to be charged with notice. A person who has a mere equitable interest in property is not allowed to question the validity of a sale of it, when he permitted the legal title to remain in another, and when it has passed into the hands of bom fide purchasers -without notice. See the case of Harris vs. Denison, 8 Louisiana Reports, 543. This view of the subject renders it unnecessary to consider the other points made by counsel..
It is, therefore, cirdered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that there be judgment for the defendants, with costs in both courts,